Cite as 2017 Ark. App. 281


                  ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No.CR-16-568


                                                   Opinion Delivered: May   3, 2017
JAMES PAFFORD
                                 APPELLANT APPEAL FROM THE HEMPSTEAD
                                           COUNTY CIRCUIT COURT
                                           [NO. 29CR-15-112]
V.
                                                   HONORABLE DUNCAN
STATE OF ARKANSAS                                  CULPEPPER, JUDGE

                                    APPELLEE REMANDED TO SETTLE AND
                                             SUPPLEMENT THE RECORD;
                                             REBRIEFING ORDERED


                                  MIKE MURPHY, Judge

        A Hempstead County jury convicted appellant James Pafford of two counts of rape

 and two counts of sexual assault in the second degree. Pafford was sentenced to twenty-five

 years’ imprisonment in the Arkansas Department of Correction (ADC) on each rape

 conviction, to run consecutively to each other, and five years’ imprisonment on each sexual-

 assault conviction, to run concurrently with the rape convictions, totaling fifty years in the

 ADC. Pafford timely filed a motion for new trial, and the circuit court denied the motion

 by order. From that order, Pafford appeals. We do not reach the merits of appellant’s

 arguments due to a deficiency in the record and appellant’s addendum.

        Pafford raises four points for reversal. All four issues require us to consider his motion

 for new trial, which we are not able to do with the record before us. Both the record and

 addendum are missing pages fourteen through eighteen of the nineteen-page motion and
                                    Cite as 2017 Ark. App. 281

brief in support of a new trial. Arkansas Supreme Court Rule 4-2(a)(8) requires that an

appellant’s brief include an addendum consisting of all documents essential to this court’s

resolution of the issues on appeal. Additionally, if anything material to either party is omitted

from the record by error or accident, we may direct that the omission be corrected, and if

necessary, that a supplemental record be certified and transmitted. Ark. R. App. P.–Civ.

(6)(e).

          Because of the deficiency in the record as outlined above, we remand to the circuit

court to settle and supplement the record with the necessary documents within thirty days.

Whitson v. State, 2013 Ark. App. 730, at 2. Pafford shall have fifteen days from the date the

supplemental record is lodged to file a substituted abstract, addendum, and brief. See Ark.

Sup. Ct. R. 4-2(b)(3). After service of the substituted brief, the State shall have fifteen days

to revise or supplement its responsive brief or it may rely on the brief that it has previously

filed in this appeal. The parties originally requested an oral argument in this case, and they

may request one again. Counsel is reminded to carefully review the rules to ensure that no

other deficiencies exist.

          Remanded to settle and supplement the record; rebriefing ordered.

          ABRAMSON and HIXSON, JJ., agree.


          Benca & Benca, by: Patrick J. Benca, for appellant.

          Leslie Rutledge, Att’y Gen., by: Kristen C. Green, Ass’t Att’y Gen., for appellee.




                                                  2